Case: 2:04-cv-00842-DJH-RSE Doc #: 128 Filed: 11/23/20 Page: 1 of 7 PAGEID #: 5843




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

    DAVID BRADEN,                                                                        Petitioner,

    v.                                                    Civil Action No. 2:04-cv-842-DJH-RSE
                                                                             Judge David J. Hale1
                                                             Magistrate Judge Regina S. Edwards

    MARGARET BAGLEY, Warden,                                                           Respondent.

                                             * * * * *

                                              ORDER

         Petitioner David Braden, a prisoner sentenced to death by the State of Ohio, filed a habeas

corpus action pursuant to 28 U.S.C. § 2254. On this date, the Court issued a Memorandum Opinion

and Order denying relief on twenty-three grounds. This matter is before the Court sua sponte to

determine which issues should be certified for appeal.

         An appeal from the denial of a habeas corpus action may not proceed unless a circuit justice

or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1). To warrant a certificate of

appealability, a petitioner must make a substantial showing that he was denied a constitutional

right. 28 U.S.C. § 2253(c)(2); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1983); Lyons v.

Ohio Adult Parole Authority, 105 F.3d 1063, 1073 (6th Cir. 1997). The petitioner need not

demonstrate that the claim will prevail on the merits; the petitioner need only demonstrate that the

issues he or she seeks to appeal are deserving of further proceedings or are debatable among jurists

of reason. Barefoot, 463 U.S. at 893 n.4. The Supreme Court has explained that “[w]here a district

court has rejected the constitutional claims on the merits, the showing required to satisfy 28 U.S.C.

§ 2253(c) is straightforward: The petitioner must demonstrate that reasonable jurists would find



1
    Sitting by designation. (See ECF Nos. 114, 115).
                                                  1
Case: 2:04-cv-00842-DJH-RSE Doc #: 128 Filed: 11/23/20 Page: 2 of 7 PAGEID #: 5844




the district court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

529 U.S. 473, 484 (2000).

        Courts should also apply this analysis when they have denied a claim on procedural

grounds. Id. at 483; see also Porterfield v. Bell, 258 F.3d 484, 486 (6th Cir. 2001). In the

procedural-default context, a certificate of appealability is warranted when the petitioner

demonstrates (1) that jurists of reason would find it debatable whether the petition states a valid

claim and (2) that jurists of reason would find it debatable whether the district court was correct in

its procedural ruling. Slack, 529 U.S. at 484.

        First Ground for Relief: Competency to Stand Trial.

        In his first ground for relief, Petitioner alleged that he was tried while incompetent. The

Court denied Petitioner’s claim on the merits, noting that despite substantial evidence raising

questions as to Petitioner’s competency, the state courts’ postconviction factual determination of

competency was not unreasonable in light of the evidence presented.

        Several aspects of the Court’s conclusion provide a basis for issuing a certificate of

appealability. For example, in concluding that the state courts made a factual determination that

Petitioner was competent, the Court construed as adjudications on the merits decisions that the

state courts had deemed procedural. Further, as noted above, the record contains substantial

evidence raising questions as to whether Petitioner was competent leading up to and during his

trial. That being so, the Court is persuaded that reasonable jurists could find debatable or wrong

the Court’s decision denying Petitioner’s first ground for relief and CERTIFIES for appeal

Petitioner’s first ground for relief.




                                                  2
Case: 2:04-cv-00842-DJH-RSE Doc #: 128 Filed: 11/23/20 Page: 3 of 7 PAGEID #: 5845




       Second Ground for Relief: Denial of Opportunity to Develop Competency
       Claim in Postconviction.

       Petitioner contended that the trial court violated his due process rights when it refused to

consider certain evidence he presented during postconviction proceedings to demonstrate his

incompetence at trial. This Court denied Petitioner’s claim as not cognizable in habeas corpus. In

so concluding, the Court declined to construe Martinez v. Ryan, 566 U.S. 1, 16 (2012), in which

the Supreme Court implicitly recognized the importance of state collateral review, as elevating to

a constitutional dimension every claim alleging denial of due process during state postconviction

proceedings. But because the scope of Martinez is being litigated and shaped on a near daily basis,

the Court is satisfied that jurists of reason could find this conclusion debatable. The Court

accordingly CERTIFIES for appeal Petitioner’s second ground for relief.

       Third Ground for Relief: Failure of the Trial Court to Conduct Competency
       Hearing Sua Sponte.

       The Court denied Petitioner’s third claim as both procedurally defaulted and meritless.

With respect to the procedural-default ruling, the Court found unpersuasive Petitioner’s cursory

arguments that he could not have raised this claim until he fully developed the facts in

postconviction and in the alternative that ineffective assistance of appellate counsel constituted

cause and prejudice to excuse the default. Beyond that, the Court found the claim meritless

because Petitioner’s trial counsel expressly represented that Petitioner’s competency was not an

issue, because the defense psychologist was of the view that Petitioner was competent, and because

the trial court was within its rights to accept those representations in view of the apparent absence

of any outward display by Petitioner of his delusional thinking. The Court cannot find that

Petitioner’s third ground for relief is deserving of further review on appeal. Reasonable jurists

could find neither the procedural default nor the weakness of Petitioner’s claim debatable or



                                                 3
Case: 2:04-cv-00842-DJH-RSE Doc #: 128 Filed: 11/23/20 Page: 4 of 7 PAGEID #: 5846




wrong. A certificate of appealability is DENIED as to Petitioner’s third ground for relief.

       Fourth Ground for Relief: Ineffective Assistance of Counsel for Failure to Protect
       Competency Rights.

       Petitioner argued that his attorneys were ineffective in failing to request a fourth

competency hearing once his trial began. The Court denied this claim, finding that Petitioner could

not establish prejudice under Strickland v. Washington, 466 U.S. 668 (1984). Specifically, since

the Court previously determined that the state court’s determination that Petitioner was not tried

while incompetent was reasonable, there could likewise be no merit to his related claim that

counsel was constitutionally ineffective for failing to request a competency hearing. The Court

reasoned that “[n]o prejudice results from a failure to raise an argument that would have been lost

anyway.”

       However, this Court determined above that Petitioner’s substantive competency claim in

Ground One should be certified for appeal because, among other reasons, the record contains

substantial evidence raising questions as to whether Petitioner was competent leading up to and

during his trial. Because the Court’s analysis in Ground Four depends partially on the Court’s

earlier analysis in Ground One, it follows that reasonable jurists may also find debatable the

Court’s denial of Petitioner’s ineffective-assistance-of-counsel claim in Ground Four. Petitioner’s

fourth ground for relief is therefore CERTIFIED for appeal.

       Fifth Ground for Relief: Mitigation-Phase Ineffective Assistance of Counsel—
       Failure to Investigate.

       In his fifth ground for relief, Petitioner argued that his attorneys rendered ineffective

assistance during the penalty phase by failing to call several of Petitioner’s friends, as well as

Petitioner’s former sister-in-law. Reviewing the claim de novo, the Court determined that

Petitioner had demonstrated neither deficient performance nor prejudice. Specifically, the Court



                                                4
Case: 2:04-cv-00842-DJH-RSE Doc #: 128 Filed: 11/23/20 Page: 5 of 7 PAGEID #: 5847




concluded that defense counsel had formed a cohesive strategy of demonstrating that Petitioner

suffered from a significant mental illness that affected every facet of his life, that defense counsel

conducted sufficient investigation to support and implement that theory, and that none of the

additional information proffered by Petitioner was more substantial or persuasive than the

evidence defense counsel did present. But several factors persuade this Court that reasonable

jurists could disagree.

        Given that this claim is subject to de novo, rather than deferential, review and the

importance of competent representation during the penalty phase of a capital case, this Court is

persuaded that reasonable jurists could find debatable the Court’s decision denying Petitioner’s

fifth ground for relief. The Court accordingly CERTIFIES for appeal Petitioner’s fifth ground

for relief.

        Eighth Ground for Relief: Guilt-Phase and Penalty-Phase Ineffectiveness.

        In his eighth ground for relief, Petitioner raised four instances of alleged ineffective

assistance of trial counsel at both the guilt and penalty phases of his trial: (a) failure to object to

hearsay; (b) failure to call a psychologist during the guilt phase; (c) failure to object to the

prosecution’s penalty-phase rebuttal argument; and (d) failure to object to penalty-phase

“unanimity first” jury instructions. The Court finds that only subsection (c) satisfies the standard

for a certificate of appealability.

        The deference that is owed to the Ohio Supreme Court’s decision reasonably rejecting the

allegation set forth in subsection (a), combined with the fact that the trial record was replete with

non-hearsay sources of the unfavorable information contained in the alleged hearsay, undercuts

any finding that this issue warrants further consideration on appeal. The same can be said for

subsection (b), especially in view of the thoroughness of the Ohio Supreme Court’s decision



                                                  5
Case: 2:04-cv-00842-DJH-RSE Doc #: 128 Filed: 11/23/20 Page: 6 of 7 PAGEID #: 5848




considering and rejecting this allegation. The allegation set forth in subsection (d) does not warrant

further consideration on appeal because of the deference that is owed to the Ohio Supreme Court’s

decision rejecting it, because defense counsel’s closing arguments guarded against the jury-

instruction miscue Petitioner feared, and because the jury-instruction error Petitioner complained

of did not occur.

       The allegation set forth in subsection (c), by contrast, warrants appellate review because

the claim is subject to de novo review and because of the importance of competent representation

at the penalty phase. The Court CERTIFIES for appeal subsection (c) of Petitioner’s eighth

ground for relief.

       Thirteenth Ground for Relief: Ineffective assistance for failure to invoke
       § 2929.04(B)(3) mitigating factor.

       Petitioner argued in his thirteenth ground for relief that his trial attorneys performed

deficiently and to his prejudice in failing to elicit from Dr. Burch whether Petitioner’s mental

disease impaired his ability to conform his conduct to the law. This issue warrants a certificate of

appealability. Although the Ohio Supreme Court rejected this allegation on the merits, reasonable

jurists could find that decision and this Court’s dismissal debatable or wrong. Reasonable jurists

could debate counsel’s failure to invoke § 2929.04(B)(3), considering that counsel’s central theme

during the penalty phase was the manner in which Petitioner’s mental disease impacted every facet

of his life. The Court accordingly CERTIFIES for appeal Petitioner’s thirteenth ground for relief.

       Fourteenth Through Twenty-Third Grounds for Relief: Method-of-Execution
       Claims.

       In his fourteenth through twenty-third grounds for relief, Petitioner challenged the method

and manner of execution. The Court denied these claims as without merit pursuant to In re

Campbell, 874 F.3d 454 (6th Cir. 2017) (per curiam). Because Petitioner’s method-of-execution



                                                  6
Case: 2:04-cv-00842-DJH-RSE Doc #: 128 Filed: 11/23/20 Page: 7 of 7 PAGEID #: 5849




claims are clearly barred under binding Sixth Circuit precedent, the Court finds that reasonable

jurists could not differ as to the merit of those claims. The Court DENIES a certificate of

appealability on Petitioner’s grounds fourteen through twenty-three.

        Conclusion

        As set forth above, the Court CERTIFIES FOR APPEAL grounds one, two, four, five,

eight (c), and thirteen.

        IT IS SO ORDERED.

          November 22, 2020




Copies:           Counsel of Record




                                                7
